PORTER, J.
delivered the opinion of the court. The plaintiff urges she is descended from one Marie Catherine, a negro woman now deceased, who was the slave of a certain Marie Durse, and that the said Marie emancipated, and set free Catherine, and her children Florence, Luce, and Caroline, the mother of the petitioner.
She complains that the defendant Illegally holds her in slavery, and prays that she may be decreed free, anti recover damages for the injury she has sustained by being held in servitude.
*651East'n District.
June, 1824.
The defendant pleaded the general issue, and prescription.
We shall before entering on the merits, dispose of the exception, which forms the second ground of defence, in the defendant’s answer.
We do so by referring to the third partida, title twenty-nine, law twenty-four, in which we find it provided that
If a man be free, no matter how long he may be held by another, as a slave ; his state or condition cannot be thereby changed ; nor can he be reduced to slavery, in any manner whatever, on account of the time he may have been held in servitude.
On the merits, our enquiry is very limited. The evidence offered, in the court below, was admitted to go to the jury without exception, and the only question, which we have to decide, is its effect.
Of this the jury were better judges than we can possibly be, and, according to the practice of this court, their verdict must prevail, unless manifestly erroneous. We have examined the evidence with that view, and far from thinking so, we are of opinion that the jury were fully justified in enforcing from it, the right of the plaintiff to her freedom.
Cuvillier for the plaintiff, Rodriguez for the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the court below be confirmed with costs.